DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “a respective common size” in claim 1 is a relative term which renders the claim indefinite. The term “a respective common size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 1, line 24 states “from its original compartment” which renders the claim indefinite as it is unclear what the term “its” is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim 1 recites the limitation "the adjacent inner compartment" in line 25.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, line 27 states the term “can” which renders the claim indefinite as it is unclear if the limitations of the claim are optional or required by the invention.  Applicant should amend and confirm.

Claim 1 recites the limitation "the innermost one" in lines 31-32.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the wall" in line 34.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 2, line 1 states “the automated oyster maturation system of claim 0” which is indefinite as it is unclear what the dependency of the claim should be.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 3, line 1 states “the automated oyster maturation system of claim 0” which is indefinite as it is unclear what the dependency of the claim should be.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 4, line 1 states “the automated oyster maturation system of claim 0” which is indefinite as it is unclear what the dependency of the claim should be.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 5, line 1 states “the automated oyster maturation system of claim 0” which is indefinite as it is unclear what the dependency of the claim should be.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 6, line 1 states “the automated oyster maturation system of claim 0” which is indefinite as it is unclear what the dependency of the claim should be.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 7, line 1 states “the automated oyster maturation system of claim 6” which is indefinite as it is unclear what the dependency of the claim should be as claim 6 is dependent of “claim 0”.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 8, line 1 states “the automated oyster maturation system of claim 0” which is indefinite as it is unclear what the dependency of the claim should be.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 9, line 1 states “the automated oyster maturation system of claim 0” which is indefinite as it is unclear what the dependency of the claim should be.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 10, line 1 states “the automated oyster maturation system of claim 0” which is indefinite as it is unclear what the dependency of the claim should be.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 11, line 1 states “the automated oyster maturation system of claim 0” which is indefinite as it is unclear what the dependency of the claim should be.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 12, line 1 states “the automated oyster maturation system of claim 0” which is indefinite as it is unclear what the dependency of the claim should be.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 13, line 1 states “the automated oyster maturation system of claim 0” which is indefinite as it is unclear what the dependency of the claim should be.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 14, line 1 states “the automated oyster maturation system of claim 0” which is indefinite as it is unclear what the dependency of the claim should be.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 15, line 1 states “the automated oyster maturation system of claim 0” which is indefinite as it is unclear what the dependency of the claim should be.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 16, line 1 states “the automated oyster maturation system of claim 15” which is indefinite as it is unclear what the dependency of the claim should be as claim 15 is dependent of “claim 0”.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 17, line 1 states “the automated oyster maturation system of claim 16” which is indefinite as it is unclear what the dependency of the claim should be as claim 16 is dependent of claim 15 which is dependent of “claim 0”.  Applicant should amend to clarify the proper dependency of the claim.

Regarding claim 18, line 1 states “the automated oyster maturation system of claim 0” which is indefinite as it is unclear what the dependency of the claim should be.  Applicant should amend to clarify the proper dependency of the claim.

Claim 20 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the number" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The term “a respective common size” in claim 23 is a relative term which renders the claim indefinite. The term “a respective common size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claim 23, line 24 states “from its original compartment” which renders the claim indefinite as it is unclear what the term “its” is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim 23 recites the limitation "the adjacent inner compartment" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 23, line 26 states the term “can” which renders the claim indefinite as it is unclear if the limitations of the claim are optional or required by the invention.  Applicant should amend and confirm.

The above mentioned is just an example of the discrepancies found in the claims. The applicant is required to fully review the claims and make the appropriate corrections in order to comply with the requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                     

/MONICA L PERRY/            Primary Examiner, Art Unit 3644